 DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD 630Thoreson-McCosh, Inc. and Kevin L. Dunham and International Union, United Automobile, Aerospace and Agricultural Implement Workers of America (UAW) AFLŒCIO and its Local 417.  Case 7ŒUDŒ547 September 30, 1999 DECISION ON REVIEW AND ORDER BY CHAIRMAN TRUESDALE AND MEMBERS FOX, LIEBMAN, HURTGEN, AND BRAME On March 7, 1997, the Regional Director for Region 7 issued a Decision on Challenged Ballots, Order, Revised Tally of Ballots and Certification of Results of Election.  The Union filed a timely Request for Review of the Re-gional Director™s finding that six challenged voters are ineligible to vote under the rationale of Wahl Clipper Corp., 195 NLRB 634 (1972), because they are perma-nently replaced economic strikers and the election was conducted more than 12 months after the commence-ment of the economic strike that led to their replace-ment.  In requesting review, the Union urged the Board to overrule the precedent of Wahl Clipper.  By Order dated April 1, 1997, the Board granted the Union™s re-quest for review.  Having considered the matter, includ-ing the parties™ briefs on review, we have decided, for the reasons stated below, to adhere to the Board™s deci-sion in Wahl Clipper and to affirm the Regional Direc-tor™s Decision on Challenged Ballots, Order, Revised Tally of Ballots and Certification of Results of Election.  The material facts are undisputed.  The Union has rep-resented unit employees since 1973.  On August 12, 1995, the collective-bargaining agreement covering the unit employees expired, and the Union engaged in an economic strike.  Thereafter, the Employer hired perma-nent replacements. In late April 1996, agreement on a new contract, effective through May 5, 2001, was reached.  At the conclusion of the strike, four of the for-mer strikers were reinstated and the remainder were placed on a preferential hiring list.  A petition for a un-ion-security deauthorization election was filed on Au-gust 21, 1996, and the election was held on November 13, 1996.  The tally of ballots shows that 5 were cast for and 4 against deauthorization, with challenges to the ballots of 6 unreinstated former strikers, a sufficient number to affect the election results.  The Regional Di-rector found that, under Wahl Clipper, the six chal-lenged former strikers were ineligible to vote because they had not been reinstated by the October 27, 1996 eligibility date, preceding an election scheduled more than 12 months after the commencement of the strike.   In Wahl Clipper, the Board construed Section 9(c)(3) of the Act, as amended in 1959,1 to preclude perma-nently replaced former economic strikers from voting in an election held more than 12 months after the com-mencement of the economic strike.  The Board noted that the legislative history of the provision showed that it was adopted as a compromise among various modifi-cations, proposed in both Houses, to replace the existing total prohibition against eligibility for replaced strikers.  The Board concluded that the legislative history describ-ing the final compromise reached on Section 9(c)(3) supported the view that the 12-month limitation period was established as a maximum period of voting eligibil-ity for permanently replaced economic strikers.2                                                                                                                                                         1 Sec. 9 (c)(3) reads as follows: ﬁEmployees engaged in an economic strike who are not entitled to reinstatement shall be eligible to vote under such regulations as the Board shall find are consistent with the purposes and provisions of this Act in any election conducted within twelve months after the commencement of the strike.ﬂ With regard to the reference in Section 9(c)(3) to em-ployees ﬁwho are not entitled to reinstatement,ﬂ the Board rejected the view of the dissenting opinion in Wahl Clipper that it qualified the 12-month limitation period.  The Wahl Clipper dissent argued that strikers entitled to reinstatement under Laidlaw and having a reasonable expectation of recall should be eligible to vote, and that Section 9(c)(3) did not preclude their eli-gibility.  The Board observed that the dissent relied on the Board™s Laidlaw doctrine,3 which set forth the rein-statement rights of economic strikers, and on the Su-preme Court™s earlier decision in NLRB v. Fleetwood Trailer,4 which emphasized the continuing employee status of strikers when they have not obtained regular and substantial equivalent employment.  The Board noted that neither Laidlaw nor Fleetwood Trailer was law when Congress amended Section 9(c)(3) in 1959.5 The Board found that a review of the congressional de-bates on the 1959 amendment indicates that Congress  2 See 195 NLRB at 635, citing the resolution instructing Senate con-ferees (105 Cong. Rec., Aug. 28, 1959, at 15906) and Representative Griffin™s description of the conference agreement on the amendment (105 Cong. Rec., Sept. 9, 10, 1959, at A 8061), and Representative Barden™s description of the compromise (105 Cong. Rec., at A 8061). 3 Laidlaw Corp., 171 NLRB 1366 (1968), enfd. 414 F.2d 99 (7th Cir. 1969), cert. denied 397 U.S. 920 (1970).  4 389 U.S. 375 (1967). 5 195 NLRB at 695. Further, the Board has specifically rejected the contention that Laid-law principles should affect its interpretation of Sec. 9(c)(3).  Eck Miller Transportation Corp., 211 NLRB 251, 253 (1974).  (ﬁThe Laid-law rule is inapplicable here in that it arose in an unfair labor practice context and deals with the entitlement of economic strikers to jobs when they become available; it is not concerned with the voting eligi-bility of economic strikers, which is governed by Section 9(c)(3) of the Act.ﬂ)  Accord: St. Joe Minerals Corp., 295 NLRB 517, 518 fn. 7 (1987) (ﬁeconomic strikers™ voting eligibility rights are governed by the Board™s interpretation of Sec. 9(c)(3) and are independent of reinstate-ment rights as defined by Laidlaw Corp.ﬂ).   As noted below, the Congress first reversed the Board™s rule regard-ing the voting eligibility of permanently replaced economic strikers and then modified its own rule.  We must assume that the Congress acted with full knowledge of the state of the law as it then existed.  Member Brame additionally relies on Sutherland, Stat. Const., Sec. 49.02 (5th Ed. 1992) (ﬁWhere the language of a statute is expressly made applicable to a particular situation or thing . . . subsequent events will not change the scope of the statute™s operation.ﬂ). 329 NLRB No. 63  THORESON-MCCOSH, INC. 631operated on the premise that economic strikers had no 
reinstatement rights at that time.
6  Thus, the Board con-
strued the 9(c)(3) reference to employees not entitled to 

reinstatement as a further description of economic strik-

ers, to distinguish them from unfair labor practice strik-
ers.
7 The Board further found that even assuming the legis-
lative history was inconclusive, there remain factual and 

practical questions regarding 
the extent of the genuine 
interest of replaced economic strikers in issues which 
would be determined in the election.
8  Indeed, according 
to the 
Wahl Clipper 
Board, it was a recognition of the 
ﬁspeculative nature of such 
interestsﬂ that led the Con-
gress to enact the 12-month statutory limitation.
9  In this 
regard, the Board rejected the contention, now re-
advanced by the dissent, that the test of ﬁreasonable ex-
pectancy of recall in the fore
seeable future,ﬂ applied by 
the Board to determine the voting eligibility of laid-off 
employees, should be used to decide the eligibility of 
replaced strikers.
10  The Board found there was no apt 
parallel between laid-off employees and replaced eco-
nomic strikers, in light of 
the greater contingencies pre-
requisite to reemployment for economic strikers, who 

must await not only an improvement in business, but the 
departure of their replacements.
11   For all the foregoing reasons, the 
Wahl Clipper
 Board concluded that ﬁthe most reasonable course, as well as 
the most reasonable interpre
tation of 9(c)(3),ﬂ was to 
hold that permanently replac
ed economic strikers are not 
eligible to vote in an election held more than 12 months 
after an economic strike began.
12  We find that this rea-
soning, which the Board has applied consistently since 

1972,
13 remains sound and that neither the Union nor 
our dissenting colleagues have presented a convincing 

argument why we should now abandon it. 
Prior to the Taft-Hartley Act, the Board permitted 
both strikers and their replacements to vote in Board-

conducted elections.
14  The Taft-Hartley Act overruled 
the Board™s interpretation and directed that strikers 
whose jobs had been permanently filled by replacements 
                                                          
                                                           
6 The Board pointed to an excha
nge between Senator Javits and 
Senator Case in the debate on the amendment on April 21, 1959 (105 
Cong. Rec., at 5731), contrasting unf
air labor practice strikers who 
were said to have a right of re
instatement with economic strikers. 
7 195 NLRB at 635. 
8 Id. at 635. 
9 Id. at 635Œ636. The Board cited the remarks of Senator Lausche in 
the debate on the 1959 amendment, a
sserting that individuals with a 
long absence from the workplace have 
a lesser interest in a representa-tion election than those who replaced them.  (105 Cong. Rec., April 21, 
1959 at 5713.) 
10 Id. at 636. 
11 Id. 
12 Id. 
13 See, e.g., Carol Cable Co. West,
 309 NLRB 326 (1992); 
K & W 
Trucking Co.,
 267 NLRB 68 (1983); 
Levitz Furniture Co.,
 248 NLRB 
15 (1980); and 
Gulf States Paper Corp.,
 219 NLRB 806 (1975). 
14 Union Mfg. Co.,
 101 NLRB 1028, 1030 (1952). 
were ineligible to vote.
15  In contrast, strikers who had 
not been permanently replaced were not disqualified by 
the language of Section 9(c)(3) from voting under the 
Taft-Hartley Act.
16  Moreover, as our dissenting col-
leagues concede, under Taft-Hartley, permanently re-
placed economic strikers did not have a right to rein-
statement or preferential hiring upon the conclusion of 
the strike, but were like new hires entitled only to fair 
consideration for ﬁnew employment.ﬂ
17  Thus, under the 
Taft-Hartley Act, unreinstated permanently replaced 
economic strikers were ineligible to vote both during an 
economic strike (under Sec. 9(c)(3)) and after the strike 
ended and the strikers offered to return to work (because 
they had no right to reinstatement under the case law). 
In the ensuing 12 years, concern grew that Section 
9(c)(3) was being used as a ﬁunion bustingﬂ device, 

whereby employers could provoke a strike, hire perma-
nent replacements, encourage th
e filing of a decertifica-
tion petition and effectively bar permanent replacements 
from voting.
18  The 1959 amendments to the Act, ac-
cordingly, gave replaced economic strikers ﬁeligibility 
to vote . . . in any election conducted within the first 12 
months of the strikeﬂ
19 and thereby eliminated the total 
disability for all permanently replaced economic strik-
ers. Unreplaced economic strikers remained qualified to 
vote.
20   The 12-month period for replaced economic strikers 
was based on two concerns: (1) the length of time re-
placed economic strikers would be vested with the right 
to vote on an equal basis with replacements and thus 
 15 Id. Sec. 9(c)(3) under the Taft-Hartley Act provided in pertinent 
part that: ﬁEmployees on strike wh
o are not entitled to reinstatement 
shall not be eligible to vote.ﬂ  The 
legislative history of the Taft-Hartley 
Act shows that Congress precluded replaced strikers from voting 
ﬁ[w]ith the intent of preventing two votes from being cast for one job,ﬂ 
Union Mfg Co., 
supra at 1030 (citing S. Rep. No. 105, 80th Cong. 1st 
Sess at 431): 
When elections are conducted during 
a strike, situations frequently 
arise wherein the employer has cont
inued to operate his business with 
replacement workers.  If such stri
ke is an economic one and not caused 
by unfair labor practices of the empl
oyer, strikers permanently replaced 
have no right to reinstatement (
NLRB v. Mackay Radio & Telegraph 
Co., 304 U.S. 333).  It appears clear that a striker having no right to 
replacement [sic] should not have a voice in the selection of a bargain-
ing representative and the committee bill so provides. 
16 Union Mfg. Co.,
 supra. 
17 See, e.g., 
Bartlett-Collins Co., 110 NLRB 395, 397Œ398 (1954), 
enfd. sub nom. 
Flint Glass Workers v. NLRB,
 230 F.2d 212 (D.C. Cir. 
1956), cert. denied 351 U.S. 988 (1956).  Accord: 
Brown & Root, Inc., 
132 NLRB 486, 494 (1961), affd. 311 F.2d 447 (8th Cir. 1963) (reject-

ing theory that economic strikers 
entitled to appropriate vacancies as 
they arose). 
18 See Jeld-Wen of Everett, Inc.,
 285 NLRB 118, 119 (1987) (ﬁ[t]he 
objective of the 1959 amendment was to eliminate the Taft-Hartley 
total prohibition against eligibility for replaced economic strikers in 
representation elections in order to
 prohibit unfair ‚union busting™ prac-
tices by employers who under Taft-Har
tley could precipitate a strike for 
the purpose of replacing strikers, call for an NLRB election in which 

the replacements vote against the union, and thus get rid of the unionﬂ).  
19 W. Wilton Wood,
 127 NLRB 1675, 1677 (1960). 
20 Gulf States Paper Co., 
219 NLRB 806 (1975). 
 DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD 632empowered to affect the results of the election; and (2) 
the factual and practical ques
tion of the extent of the 
genuine interests of
 replaced economic strikers in the 
issues which will be determined in the election.
21  Re-
flecting these concerns, the le
gislative history indicates 
that Congress intentionally limited replaced economic 

strikers™ voting eligibility to elections held ﬁduring the 
first 12 months after th
e commencement of the eco-
nomic strike.ﬂ
22  We find no basis for inferring that 
Congress otherwise changed the eligibility to vote of 

permanently replaced former economic strikers in 1959, 
and we note that our diss
enting colleagues cite none. 
Rather, the legislative history indicates, and the Board 
has found, that in Section 9(c)(3) Congress intended for 
voting eligibility purposes to distinguish between eco-

nomic strikers based on whether they had been perma-
nently replaced.  Congress did this by first precluding 
the eligibility of permanently replaced economic strikers 
altogether (Taft-Hartley), and then, after 1959, provid-
ing for their limited eligibility for the first 12 months 
after the commencement of the strike (Landrum-
Griffin).  There is no basis for finding, as the dissent  
does, that Congress sought to differentiate between eco-
nomic strikers on the basis of whether they were still on 
strike or not.
23  No such distinction existed before the 
Taft-Hartley Act (when the Board enforced no limit on 

the voting eligibility of economic strikers) or during the 

period between the Taft-Hartley Act and the 1959 
amendments (when permanently replaced economic 
strikers were made ineligible during the strike and after 
it had ended, while unreplaced strikers could qualify to 
vote).  We decline to read Section 9(c)(3) in its current 
form as though such a distinction had existed. 
The dissent asserts that our interpretation of Section 
9(c)(3) is inconsistent with its ﬁplain meaning.ﬂ  Our 
dissenting colleagues note that
 Section 9(c)(3) refers to 
employees ﬁengagedﬂ in an economic strike, and con-

clude from this wording that the section™s 12-month 
voting eligibility limitation only applies to employees 
currently on strike.   
The dissent™s plain language argument is particularly 
untenable in light of our colleague™s unwillingness to 

apply a ﬁplain languageﬂ reading to those portions of 
Section 9(c)(3) which, on their face, would 
limit
 the 
eligibility of striking employees.  In this regard, nothing 
                                                          
                                                           
21 Jeld-Wen, 
supra at 119Œ120.   
22 Jeld-Wen,
 supra at 119 (quoting H.R. Conf. Rep. 1147 on S. 1555 
(Sept. 3, 1959), 1 Leg. Hist. at 941. 
23 Thus, 
unreplaced economic strikers may be eligible to vote in an 
election held either while they are 
on strike or subsequently, regardless 
of whether the Sec. 9(c)(3) 
12-month period has elapsed.  
Gulf States 
Paper
, supra.  ﬁ[G]enerally, an economic striker forfeits such status, for 
voting purposes, where prior to the election he obtains 
permanent em-
ployment elsewhere; or the employe
r eliminates his job for economic 
reasons, or discharges, or refuses to reinstate him for misconduct ren-
dering him unsuitable for reemployment.ﬂ  
W. Wilton Wood, Inc., 
supra 
at 1677 (emphasis in original).   
in the text of Section 9(c)(3) limits its application to 
strikers who have been permanently replaced.  Read 
without regard for the legislative history, Section 9(c)(3) 
would also subject unreplaced strikers to the 12-month 
limitation on voting eligibility.
24  The dissent is unable 
to point to anything in the 
text of Section 9(c)(3) to es-
tablish that it does not limit the eligibility of unreplaced 
strikers.  That is, Section 9(c)(3) reads in terms of eco-
nomic strikers ﬁwho are not entitled to reinstatement.ﬂ  
On its face, the section does not distinguish between 
replaced economic strikers and unreplaced economic 
strikers.  It is true, of cour
se, that the law at the time was 
only that replaced economic strikers had no rights of 

reinstatement.  Thus, Section 9(c)(3) applies only to 
replaced economic strikers.  But, that principle must be 
read into Section 9(c)(3).  It 
is not on the face of Section 
9(c)(3).  Rather, our diss
enting colleagues necessarily 
resort to the legislative history discussed above to sup-
port their position on this point.  Under these circum-
stances, we can discern no justification for the dissent™s 
selective use of its ﬁplain meaningﬂ argument.
25   The dissent asserts that former strikers may have a 
greater interest in election issues than current strikers.  

We will not engage in speculation as to which group has 
the greater interest.  Rather, we will enforce the Con-
gressional view.  In Congress™ view at the time, replaced 
economic strikers had no entitlement to reinstatement 
and thus had little prospect of rejoining the unit.  It was 
not a matter of striker 
interest
 in returning.  It was a 
matter of the likelihood of the striker™s returning.
26  We 
will enforce that congressional view.   
 24 As noted above, the Board has ruled that unreplaced strikers are 
not subject to the 9(c)(3) limitation 
based on the legislative history of 
the provisions as amended.  See 
Gulf States Paper,
 supra. 
25 In Member Brame™s view, the dissent errs in attempting to con-
strue Sec. 9(c)(3) solely on the basis 
of its text without reference to the 
legislative history discussed above.  
In this regard, ﬁ[I]t is a familiar 
rule, that a thing may be within th
e letter of the statute and yet not 
within the statute, because not within its spirit nor within the intention of its makers.  That principle has pa
rticular application in the construc-tion of labor legislation which is to
 a marked degree, the result of con-
flict and compromise between strong c
ontending forces and deeply held 
views on the role of organized labor in the free economic life of the 
Nation and the appropriate balance 
to be struck between the uncon-
trolled power of management and labo
r to further their respective inter-
est.ﬂ  National Woodwork Manufacturers Assn. v. NLRB
, 386 U.S. 612, 
619 (1967) (citations and internal quotations omitted).  Member Brame 
believes that this principle applies 
with particular force in this case because, as noted above, Sec. 9(c)(3) 
in its current form is an amend-
ment to the Taft-Hartley provision de
aling with the voting eligibility of 
striking employees.  Thus, divorcing 
this provision from its history is 
entirely inappropriate.   26 The contractual argument espoused by Member Fox in her dissent 
does not require a different result.  The Regional Director rejected that 
argument on the basis of the Board™s decision in 
Carol Cable Co. West,
 309 NLRB 326 (1992).  We agree with the Regional Director™s applica-
tion of precedent.   
In 
Carol Cable Co. West, the Regional Director found that 104 re-
placed former economic strikers were 
ineligible to vote in a deauthori-
zation election held more than 1 year after the commencement of the 

strike.  The union had argued that th
e former strikers were eligible 
 THORESON-MCCOSH, INC. 633ORDER 
The Regional Director™s Decision on Challenged Bal-
lots, Order, Revised Tally of 
Ballots and Certification of 
Results of Election is affirmed. 
 MEMBER FOX, dissenting. 
I agree with the dissent in 
Wahl Clipper
 Corp
., 195 NLRB 634 (1972), and my dissenting colleague here 
that Section 9(c)(3) of the Act does not preclude perma-
nently replaced former economic strikers from voting in 
an election conducted more than 12 months after the 
commencement of the strike.  I also agree that eligibility 
of such former strikers to vote in an election should 
properly be determined on a case-by-case basis under 
the same test used to determine whether laid-off em-
ployees are eligible to vote, i.e., whether the employee 
has a reasonable expectancy of reemployment with the 
employer in the foreseeable future.  Accordingly, I join 
my dissenting colleague in voting to overrule 
Wahl 
Clipper 
and remand the case to the Regional Director to 
determine whether the six challenged voters had such an 
expectancy.  I write separately only to point out the par-
ticular irrationality of extending the rationale of 
Wahl 
Clipper 
to the circumstances of this case and to note 
how this case illustrates the discriminatory treatment of 
former strikers under that decision.  
The employees whose eligibility is at issue here are 
former strikers who participated in an 8-month eco-

nomic strike that ended when the Union and the Em-
ployer entered into a new collective-bargaining agree-
ment covering a period from April 1996 through May 
2001.  The parties agreed that unreinstated strikers 
would be treated under the agreement as employees on 
layoff and would have the contractual right as laid-off 
employees to be recalled to job openings pursuant to 
seniority and the layoff an
d recall provisions of the 
agreement.  These provisions give laid-off employees 
recall rights, in accordance with their seniority, to any 
job they are ﬁcapable of performing.ﬂ  Thus, each of the 
former strikers has not only a 
Laidlaw
 right to be rein-
stated to his former job wh
enever it becomes available, 
but also a separate contractual right to be recalled, in 
                                                                                            
                                                           
voters because they had reinstatement 
rights by virtue of a strike set-
tlement agreement between the employer and the union.  The Regional 
Director found no merit in the argument.  He concluded that under 
Wahl Clipper
, the 12-month provision is a maximum period of voting 
eligibility for economic strikers and that only those replaced former 
economic strikers who are actually re
instated by the eligibility date of 
the election are eligible to vote.  The Board denied the Union™s request 
for review of this decision. 
We agree with this precedent.  The statute sets a maximum period of 
voting eligibility for replaced current 
or former economic strikers.  No 
private agreement by the parties can
 override the statute™s requirement 
and confer voting eligibility where 
Congress has proscribed it.  Re-
placed current and former economic strikers will be eligible to vote in 
an election held more than a year after the commencement of the strike 
only if they have been actually reinst
ated by the eligibility date of the 
election. order of seniority, to a potentially much broader range of 
jobs with the Employer.
1 There can be no doubt that had the Union or the Em-
ployer claimed that any other employee on the contrac-
tual recall list was eligible to vote by virtue of his or her 
recall rights, an inquiry would have been conducted to 
determine whether the employee had a reasonable ex-

pectancy of reemployment under the Board™s traditional 
test for determining whether such employees have a 
sufficient connection to the unit to render them eligible 
to vote.  See, e.g., 
Hamilton Watch Co.,
 188 NLRB 591, 
593Œ594 (1957).  However, in this case the Regional 
Director declined to consider whether the former strik-
ers, by virtue of these same contractual recall rights, 
would qualify to vote under that test.  Rather, relying on 
Wahl Clipper 
and 
Carol Cable Co. West,
 309 NLRB 
326 (1992), a decision reaffirmed by the majority today, 

the Regional Director ruled th
at as unreinstated former 
economic strikers they were 
barred from voting by Sec-
tion 9(c)(3), and that any rights they may have had to 
reemployment were irrelevant.  This is surely turning 
the language and history of Section 9(c)(3) on its head. 
Section 9(c)(3) by its terms addresses the voting rights 
of ﬁemployees engaged in an economic strike who are 

not entitled to reinstatementﬂ; it provides that such em-
ployees shall have the right to vote in any Board-
conducted election within 12 months after the com-
mencement of the strike.  The legislative history reflects, 
and the majority does not disp
ute, that it was enacted in 
its present form by Congress in 1959 in order to 
create 
voting rights for this class of employees who, under the 

then-existing version of Section 9(c)(3), could not vote 
at all in a Board election.  Yet through a tortured reading 
of the statutory language and a refusal to take into ac-

count Supreme Court and Board decisions defining the 
rights of economic strikers, the Board has managed to 
interpret the 9(c)(3) grant of voting rights as an absolute 
prohibition
 against any
 unreinstated economic striker 
being allowed to vote in an election held 
more
 than 12 
months after the commencement of the strike, even if 
the employee is 
not
 engaged in a strike and 
is entitled to 
reinstatement. 
As Member Fanning™s dissent in 
Wahl Clipper
 and my colleague™s dissent in this case forcefully argue, it is 
bad enough that the majority has refused to construe 
Section 9(c)(3) in light of Supreme Court and Board 
cases which made clear that former economic strikers 

who have not obtained regular and substantially equiva-
 1 Although the Regional Director stated in his decision that the Un-
ion ﬁdoes not contend that the form
er strikers™ contractual rights are 
any greater than their statutory [recall] rights,ﬂ this is clearly an error.   
The contractual right to be recalled to
 any available job the employee is 
ﬁcapable of performingﬂ is on its face broader than the 
Laidlaw right to 
reinstatement to one™s former job,
 and depending on the particular 
employee™s seniority, could substantially increase the employee™s like-

lihood of reemployment in the forseeable future.  
 DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD 634lent employment and who have made an unconditional 
offer to return to work retain their employee status under 
the Act and are entitled to reinstatement upon the depar-
ture of their replacements, in particular 
NLRB v. Fleet-
wood Trailer Co.,
 389 U.S. 375 (1967); and 
Laidlaw 
Corp.
, 171 NLRB 1366 (1968), enfd. 414 F.2d 99 (7th 

Cir. 1969), cert. denied 397 U.S. 920 (1970).  But it is, if 

anything, even more irrational to refuse to give effect 
not only to the 
Laidlaw
 rights of former strikers but also 
to contractual reinstatement rights that they share with 
other employees who may be eligible to vote by virtue 
of those rights. 
Suppose, for example, that a former striker and a laid-
off employee both formerly worked in the same depart-
ment, doing essentially the same job using the same set 

of skills.  Both are on the 
recall list, but the former 
striker has greater seniority and is higher on the list.  
Suppose, in addition, that the employer™s production 
plans are such that it is highly likely that both will be 
recalled within the next few months, although the for-
mer striker by virtue of his seniority will be recalled 
sooner than the other employee.   Under the majority™s 
reading of Section 9(c)(3), the former striker cannot 
vote, even though the laid-off employee is eligible.   
What legitimate rationale can there be for such a re-
sult?  In 
Wahl Clipper
, the majority rejected the claim 
that former strikers should be treated like laid-off em-
ployees by virtue of their 
Laidlaw
 rights on grounds that 
it was much more speculative that a replaced striker 
would be hired than that a laid-off employee would be 
recalled.  Because ﬁthe replaced economic striker must 
await not merely an improvement in the business of his 
employer but also the termination of employment of his 
replacement,ﬂ the parallel with laid-off employees ﬁis 
not entirely apt,ﬂ the majority asserted. In the circum-
stances here, however, the majority™s position lacks 
even that weak reed to support it.  The former striker™s 
position is not just parallel but identical to that of the 
laid-off employee.  All that is
 different is that the former 
striker got in the position he is in by exercising his statu-

torily protected right to strike. 
As my dissenting colleague points out, Congress 
amended Section 9(c)(3) in 1959 because it wished to 

protect and strengthen the right to strike.  Ironically, 
however, the majority™s interpretation of Section 9(c)(3) 
has the effect here of discriminating between unrein-
stated strikers and other former employees waiting re-
employment on no ground other than the fact that they 
have engaged in a strike.  Such a result is contrary to the 
basic principles of the Act. 
I would find, therefore, that the 12-month limitation 
of Section 9(c)(3) does not apply to permanently re-

placed former economic strikers who are entitled to re-
instatement.  Like my dissenting colleague, I agree that 
the eligibility of unreinstated strikers should be deter-
mined under the same test that is used to determine 
whether laid-off employees are eligible to vote.  Accord-
ingly, I would overrule both 
Wahl Clipper
 and Carol 
Cable
.    MEMBER LIEBMAN
, dissenting. 
The Board™s decision in 
Wahl Clipper
 is contrary to 
the plain words of Section 9(c)(3) and in conflict with 
subsequent law regarding the reinstatement rights of 
permanently replaced former economic strikers.  Yet 
today my colleagues in the majority refuse to abandon 

this precedent.  Their action results in the continuing 
diminishment of the statutory right to strikeŠa right that 
Congress sought to protect in enacting the 1959 amend-
ments.  I dissent.   
The Plain Language of Section 9(c)(3) Does Not Apply 
to Former Economic Strikers 
Section 9(c)(3) refers to ﬁemployees 
engaged
 in an 
economic strike.ﬂ
1  (Emphasis added.)  The plain mean-
ing of this reference is that the section covers employees 

who engage in a strike during the 12 months before the 
election and are still on strike at the time of the election.  
On its face, the section does not address the eligibility of 
former economic strikers. 
A review of the legislative history of the 1959 amend-
ments supports this interpretation.  The history shows 

that Congress was concerned not only with preventing 
the ﬁunion bustingﬂ that had occurred under the Taft-
Hartley version of Section 9(c)(3), but also with 
protecting employees™ right to strike.  In a floor discus-
sion between Senator Case and Senator Javits, Senator 

Case supported the proposed 
Senate amendment, which 
gave voting rights to economic strikers, but was con-

cerned that there was no time limit on eligibility.  He 
stated:  I think we can agree-at least I agree-that if we deny 

the right to vote to the economic strikers, we effec-
tually defeat the right to strike.  I believe everyone 

would have to admit that if one loses his right to 
vote by engaging in a concerted stoppage of work, 
the right to strike has been effectively curtailed, 
crippled, and defeated.  We have recognized the 
right to strike.  The act itself provides that that right 
shall be preserved; and we should not permit it to be 
defeated.  However, I think the time within which 
                                                          
 1 The statutory language refers to 
active strikers and not to former 
strikers who have abandoned the strike
 and applied for reinstatement.  
Sec. 9(c)(3) had its origins in the 1947 Labor Management Relations 
Act™s amendments; the relevant part reads:  ﬁEmployees on strike who 
are not entitled to reinstatement sh
all not be eligible to vote.ﬂ 
The 1959 Labor Management Reporting and Disclosure Act 
amendment to Sec. 9(c)(3), the curr
ent law, which largely repealed the 

1947 version reads:  ﬁEmployees engaged in an economic strike who 
are not entitled to reinstatement sha
ll be eligible to vote under such 
regulations as the Board shall find are consistent with the purposes and 
provisions of this Act in any electio
n conducted within twelve months 
after the commencement of a strike.ﬂ 
 THORESON-MCCOSH, INC. 635the right to vote may be exercised is a substantive 
matter.ﬂ  [2 L.H. 1065.]
2   It stands to reason that an interest in protecting the 
right to strike, in the context of representation elections, 
chiefly pertains to those who 
actively are on strike at the 
time their eligibility is questioned, rather than to those 
who are no longer on strike. Indeed, there is specific 
support in the legislative history for this view.  In re-
sponse to Senator Lausche™s concerns about the absence 

of any time limits in the Senate™s proposed amendment, 
Senator Javits stated:  
 I respectfully submit, as a matter of judgment, based 
upon all aspects of the question, that we can go 
ahead and enact such a provision now, even though 
we may reach the point, on the basis of technical 
advice, when we shall wish to establish a limit, as a 
protection, on 
the time within which an economic
 striker may be on strike and nevertheless vote
.  [Emphasis added.]  [2 L.H. 1065.] 
 Senator Kennedy similarly indicated that the amendment 

was addressed to economic strikers who were on strike 
at the time of the election.  He stated: 
 Our purpose is to permit economic strikers to vote 
while there is a lawful strike in progress, a strike for 
a reasonable and proper purpose, and to permit the 
Board to adopt a rule of reason in making a judg-
ment as to when it would be wise to terminate the 
right.  [2 L.H. 1138.]  
 By contrast, there is no reference in the legislative his-
tory to former economic strikers.  For all of these rea-
sons, I conclude that Congress meant what it said when 
it enacted Section 9(c)(3) using the words, ﬁemployees 
engaged in an economic strike.ﬂ  It meant to address 
only the eligibility of permanently replaced economic 
strikers who are still on strike at the time of the election.   
The majority™s argument to the contrary is not persua-
sive.  The majority asserts that the legislative history 
indicates, and the Board has found, that in Section 
9(c)(3) Congress intended for voting eligibility purposes 
to distinguish between economic strikers based on 
whether they had been permanently replaced.  The ma-
jority concludes, therefore, 
that there is no basis for 
finding that Congress sought to differentiate between 
strikers on the basis of whether they were still on strike.  
In support of this reasoning, the majority cites 
Gulf 
States Paper
, 219 NLRB 806 (1975).  There, the Board 
held that Section 9(c)(3) places no restriction on the 
voting eligibility of unreplaced economic strikers.  Thus, 
35 unreplaced economic strikers who were still on strike 
                                                          
                                                           
2 See also Senator Case™s remarks to Senator Kennedy at 1 L.H. 
1138 and Senator Dirksen™s remarks at 2. L.H. 1074. 
were found eligible to vote in an election held more than 
12 months after the strike began.   
The legislative history and case law cited by the ma-
jority are accurate.  Howeve
r, they do not support the 
majority position.  I agree that the legislative history 
indicates that Congress intended to address the eligibil-
ity only of permanently replaced economic strikers in 
Section 9(c)(3).  The eligibility of unreplaced economic 
strikers has never been questioned. They remained eligi-
ble to vote under the Wagner Act,
3 the Taft-Hartley 
Act,4 and the 1959 amendments.
5  For this reason, 
Gulf 
States Paper
 is correctly decided.  The 
Wahl Clipper
 construction of Section 9(c)(3) simply does not apply to 
unreplaced economic strikers, regardless of whether 
they are still on strike.  
Similarly, the intent to address in Section 9(c)(3) only 
the eligibility of permanently replaced economic strikers 

has no bearing on the conclusion that the section does 

not apply to permanently replaced economic strikers 
who are no longer on strike.  A decision to address only 
one class of employees does not exclude a decision to 
make distinctions within that class.  That Congress ad-
dressed only the class of perm
anently replaced economic 
strikers, therefore, does not preclude a finding that Con-
gress intended to distinguish between members of that 
class on the basis of whether they were still on strike, 
when it used the words, ﬁemployees engaged in an eco-
nomic strike.ﬂ 
I believe that this interpretation of Section 9(c)(3) ac-
cords with a major reason for the 12-month period in 
Section 9(c)(3), which was, as the majority asserts, a 
concern for the extent of the genuine interests of re-
placed economic strikers in the issues which will be 
determined in the election.  The replaced economic 
striker who remains actively on strike at the time of an 

election conducted more than 12 months after the strike 
began may have a more attenuated interest in the issues 
to be determined in the election, than will a replaced 
economic striker who is no longer on strike.  In the case 
of the active economic striker, the striker is still not 
ready to return to the workplace and one may question 

how long the striker should remain in that status and still 
be able to affect the results of the election.  This is the 
precise question that the 12-month period in Section 
9(c)(3) addresses.    
In the case of the former
 economic striker, however, 
the former striker is prepared to return to work and is 
prevented from doing so because his or her job has been 
filled by a permanent replacement.  The former striker™s 
 3 Columbia Pictures Corp., 64 NLRB 490 (1945). 
4 Union Mfg Co., 101 NLRB 1028 (1952).   
5 Gulf States Paper,
 supra.  Such unreplaced strikers retain their em-
ployee status if they have not secured permanent employment in an-
other job, if the employer has not 
lawfully discharged or refused to 
reinstate them, and if the strike does not contravene the statute.  
Union Mfg. Co., supra.  
 DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD 636interest in election issues is virtually identical to that of 
a laid-off employee who is prep
ared to return to his or 
her job but is prevented from doing so by lack of work.   
The Board™s test of reasonable expectancy of rein-
statement/recall in the fores
eeable future ensures that 
former economic strikers and laid-off employees have a 

genuine interest in election issues.  The 12-month limi-
tation in Section 9(c)(3), on the other hand, ensures that 
active permanently replaced economic strikers have a 
genuine interest in election issues. The language and the 

purpose of Section 9(c)(3), therefore, support the view 
that Congress intended to distinguish between former 
and active replaced economic strikers.    
The Plain Language of Section 9(c)(3) Does Not Apply 
to Former Replaced Economic Strikers with Reinstate-
ment Rights Under Laidlaw
 The dissenting opinion in 
Wahl Clipper
, authored by 
Member Fanning, argued that Section 9(c)(3) should be 

construed in light of Supreme Court and Board cases 
issuing after the 1959 amen
dments which clarified the 
rights of employees who abandoned an economic strike.  
He pointed to the Supr
eme Court™s decision in 
NLRB v. Fleetwood Trailer Co., 
389 U.S. 375 (1967), stressing 
the continuing employee status of strikers under Section 

2(3), when they have not obtained regular and substan-
tial equivalent employment.  He also relied on the 
Board™s decision in 
Laidlaw Corp.,
 171 NLRB 1366 
(1968), enfd. 414 F.2d 99 (7th Cir. 1969), cert. denied 
397 U.S. 920 (1970), which held: 
 [E]conomic strikers who unconditionally apply for 

reinstatement at a time when their positions are 
filled by permanent replace
ments:  (1) remain em-
ployees; (2) are entitled to full reinstatement upon 

the departure of replacements unless they have in 
the meantime acquired regular and substantially 
equivalent employment, or the employer can sustain 
his burden of proof that the failure to offer full rein-
statement was for legitimate and substantial busi-
ness reasons. 
 Under the rationale of thes
e decisions, Member Fan-
ning found that the definition of coverage in Section 
9(c)(3) did not apply to former strikers whose employee 

status under the Act continues and who are entitled to 
reinstatement under 
Laidlaw
.  He concluded that it was 
appropriate to treat such former strikers in a manner 
similar to laid-off employees and to find them eligible to 
vote if they had a reasonable expectancy of reinstate-
ment within the foreseeable future. 
I agree with Member Fanning™s reasoning.  At the 
time of Section 9(c)(3)™s enactment, permanently re-

placed former economic strikers were not entitled to 
reinstatement but were entitled only to be considered 
fairly for reinstatement.  See, e.g., 
Bartlett-Collins Co.,
 110 NLRB 395 (1954), enfd. sub nom. 
Flint Glass 
Workers v.
 NLRB, 230 F.2d. 212 (D.C. Cir. 1956), cert. 
denied 351 U.S. 988 (1956).
  The Supreme Court™s deci-
sion in 
Fleetwood Trailer
 and the Board™s decision in 
Laidlaw 
make it clear that former economic strikers who 
have not obtained regular and substantially equivalent 
employment retain their employee status under the Act 
and are entitled to reinstatement on the departure of their 

permanent replacements if they have unconditionally 
offered to return to work.  The changes made in the 
Fleetwood and Laidlaw 
decisions to overrule then extant 
precedent and to give economic strikers a right to rein-
statement did not affect the voting rights of active eco-
nomic strikers, which remain governed by Section 
9(c)(3), but they had repercussions on the voting rights 
of former economic strikers.
  The 9(c)(3) reference to 
employees ﬁwho are not entitled to reinstatement,ﬂ when 
viewed in the context of these decisions, does not cover 
former economic strikers with 
Laidlaw
 reinstatement 
rights.  Thus, I agree with Member Fanning™s dissenting 
opinion that 
Fleetwood
 and 
Laidlaw
 affected the voting 
rights of permanently replaced former strikers and re-
quires that the Board find them eligible to vote if they 
have a reasonable expectancy of reinstatement in the 
near future. 
The Fleetwood and Laidlaw
 decisions are as vital to-
day as they were 26 years ago when 
Wahl Clipper
 is-sued.  That they issued after the 1959 amendment does 

not require a different result.  There is nothing in the 
legislative history of the amendment that dictates a find-
ing that the language ﬁnot entitled to reinstatementﬂ was 
used only as a means of distinguishing economic strikers 
from unfair labor practice strikers.   
Furthermore, application of the 
Fleetwood and Laid-
law
 decisions to Section 9(c)(3
) accords with the overall 
interest in the statutory right to strike expressed in the 
legislative history of the 1959 amendments.  It is beyond 
question that the 
Fleetwood
 and Laidlaw
 decisions ex-
panded the rights of permanently replaced former eco-
nomic strikers by guaranteeing their continuing em-
ployee status and granting th
em reinstatement rights.  
Insisting, as the majority do
es, that these decisions can-
not be applied to Section 9(c)(3), when the section has 
words to which they clearly 
can be applied, undercuts 
the rights established by the decisions. It also ultimately 
diminishes the right to strike.  Thus, an employee who 
has been permanently replaced after exercising the right 
to engage in an economic strike, and has subsequently 
gained a right to reinstat
ement by making an uncondi-
tional offer to return to work, will nevertheless be disen-

franchised if the election occurs more than 12 months 
after the strike began.  This curtailment of rights will 
occur even if it is established that the employee had a 
reasonable expectancy of re
instatement in the foresee-
able future. 
I do not believe that Section 9(c)(3) should be read in 
a manner that conflicts with subsequent decisions 
expanding the rights of economic strikers, when the 
 THORESON-MCCOSH, INC. 637panding the rights of economic strikers, when the plain 
language of the section is in harmony with such deci-
sions.  There is nothing in the legislative history dictat-
ing that only the 1959 law on reinstatement rights of 
permanently replaced former economic strikers applies 
to the 9(c)(3) language ﬁnot entitled to reinstatement.ﬂ  
In the absence of such a dictate, I find that the section is 
best construed by looking both to the plain meaning of 
its words and to the body of law concerning the rights of 

former economic strikers.  
 